          Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 1 of 16



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
 5   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 6   byrd@whafh.com
     livesay@whafh.com
 7   dejong@whafh.com

 8   Attorneys for Plaintiff
     [Additional Counsel on Signature Page]
 9
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12   ELAINE WANG,                                 )   Case No.
                                                  )
13                                                )
                    Plaintiff,
                                                  )
14                                                )   COMPLAINT FOR VIOLATIONS OF
     v.                                           )   SECTIONS 14(a) AND 20(a) OF THE
15
                                                  )   SECURITIES EXCHANGE ACT OF
16   GENOMIC HEALTH, INC., JULIAN                 )   1934
     BAKER, FELIX BAKER, PH.D., FRED              )
17   COHEN, M.D., D.PHIL., BARRY P.               )   DEMAND FOR JURY TRIAL
     FLANNELLY, PHARM.D., HENRY J.                )
18   FUCHS, M.D., GINGER L. GRAHAM,               )
     GEOFFREY M. PARKER, and KIMBERLY             )
19   POPOVITS,                                    )
                                                  )
20                          Defendants.           )
                                                  )
21                                                )
                                                  )
22
23
24
25
26
27
28




                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 2 of 16



 1           Plaintiff Elaine Wang (“Plaintiff”), by her attorneys, makes the following allegations against
 2   Genomic Health, Inc. (“Genomic” or the “Company”) and the members of the board of directors of
 3   Genomic (the “Board” or “Individual Defendants,” along with Genomic, collectively referred to as
 4   the “Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of
 5   1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and
 6   Regulation G, 17 C.F.R. § 244.100 in connection with the proposed acquisition (the “Proposed
 7   Transaction”) of Genomic by affiliates of Exact Sciences Corporation (“Exact Sciences”). The
 8   allegations in this complaint are based on the personal knowledge of Plaintiff as to herself and on
 9   information and belief (including the investigation of counsel and review of publicly available
10   information) as to all other matters stated herein.
11                                            INTRODUCTION
12           1.    This is an action brought by Plaintiff to enjoin the Proposed Transaction whereby
13   Spring Acquisition Corp. (“Merger Sub”), a wholly owned subsidiary of Exact Sciences, will merge
14   with and into Genomic, with Genomic continuing as the surviving corporation and as a wholly owned
15   subsidiary of Exact Sciences, in the Proposed Transaction for: (a) $27.50 in cash, without interest,
16   plus; (b) a fraction of a share of Exact Sciences common stock equal to the quotient obtained by
17   dividing $44.50 by the average of the volume-weighted average prices per share of Exact Sciences
18   common stock on The Nasdaq Stock Market on each of the 15 consecutive trading days ending
19   immediately prior to the closing of the merger (the “Merger Consideration”). The Board has
20   unanimously recommended to the Company’s stockholders that they vote for the Proposed
21   Transaction at the special meeting of the Genomic shareholders. The closing is expected by the end of
22   2019.
23           2.    To convince Genomic stockholders to vote in favor of the Proposed Transaction, on
24   August 30, 2019, the Board authorized the filing of a materially incomplete and misleading
25   Registration Statement on Form S-4 (the “Registration Statement”) with the Securities and Exchange
26   Commission (“SEC”). The Registration Statement violates Sections 14(a) and 20(a) of the Exchange
27   Act by noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17 C.F.R. §
28   240.14a-9, respectively).


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -1-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 3 of 16



 1           3.    Defendants have failed to disclose certain material information necessary for Genomic
 2   stockholders to properly assess the fairness of the Proposed Transaction, thereby violating SEC rules
 3   and regulations and rendering certain statements in the Registration Statement materially incomplete
 4   and misleading.
 5           4.    In particular, the Registration Statement contains materially incomplete and misleading
 6   information concerning the financial forecasts for the Company prepared and relied upon by the
 7   Board in recommending to the Company’s stockholders that they vote in favor of the Proposed
 8   Transaction. The same forecasts were used by Genomic’s financial advisor, Goldman Sachs & Co.
 9   LLC (“Goldman Sachs”) in conducting their valuation analyses in support of their fairness opinions.
10   The Registration Statement also contains materially incomplete and misleading information
11   concerning certain financial analyses performed by Goldman Sachs.
12           5.    The material information that has been omitted from the Registration Statement must be
13   disclosed prior to the forthcoming stockholder vote in order to allow the stockholders to make an
14   informed decision regarding the Proposed Transaction.
15           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
16   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
17   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
18   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
19   Transaction unless, and until, all material information discussed below is disclosed to Genomic
20   stockholders sufficiently in advance of the vote on the Proposed Transaction or, in the event the
21   Proposed Transaction is consummated without corrective disclosures, to recover damages resulting
22   from Defendants’ violations of the Exchange Act.
23                                    JURISDICTION AND VENUE
24           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act
25   (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations
26   of Section 14(a) and 20(a) of the Exchange Act.
27           8.    This Court has personal jurisdiction over each defendant named herein because each
28   defendant is either a corporation that does sufficient business in California or an individual who has


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -2-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 4 of 16



 1   sufficient minimum contacts with California to render the exercise of jurisdiction by the California
 2   courts permissible under traditional notions of fair play and substantial justice. All of the Defendants
 3   conduct business and/or maintain offices in California. The corporate office of Genomic is located at
 4   301 Penobscot Drive, Redwood City, California 94063.
 5           9.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 6   § 78aa, as well as under 28 U.S.C. § 1391, because Genomic is headquartered in this District.
 7                                                 PARTIES
 8           10.   Plaintiff has owned the common stock of Genomic since prior to the announcement of
 9   the Proposed Transaction herein complained of and continues to own this stock.
10           11.   Genomic is a corporation duly organized and existing under the laws of Delaware and
11   maintains its principal offices in Redwood City, California. Genomic is, and at all relevant times
12   hereto was, listed and traded on the NASDAQ Stock Exchange under the symbol “GHDX.”
13           12.   Defendant Julian Baker has been a member of the Board since January 2001.
14           13.   Defendant Felix Baker, Ph.D. has been a member of the Board since 2012.
15           14.   Defendant Fred Cohen, M.D., D.Phil. has been a member of the Board since April
16   2002.
17           15.   Defendant Barry P. Flannelly, Pharm.D. has been a member of the Board since April
18   2019.
19           16.   Defendant Henry J. Fuchs, M.D. has been a member of the Board since September
20   2013.
21           17.   Defendant Ginger L. Graham has been a member of the Board since 2008.
22           18.   Defendant Geoffrey M. Parker has been a member of the Board since June 2016.
23           19.   Defendant Kimberly Popovits has been the Company’s Chairman, Chief Executive
24   Officer, and President since 2009.
25           20.   The Defendants referred to in paragraphs 12-19 are collectively referred to herein as the
26   “Individual Defendants” and/or the “Board.”
27           21.   The Defendants referred to in paragraphs 11-20 are collectively referred to herein as the
28   “Defendants.”


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -3-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 5 of 16



 1                                 SUBSTANTIVE ALLEGATIONS
 2   The Proposed Transaction
 3          22.   On July 29, 2019, Genomic and Exact Sciences jointly announced that it had entered
 4   into the Agreement and Plan of Merger (the “Merger Agreement”):
 5
 6          MADISON, Wis. and REDWOOD CITY, Calif., July 29, 2019
            /PRNewswire/ -- Exact Sciences Corp. (NASDAQ: EXAS) and Genomic
 7          Health, Inc. (NASDAQ: GHDX) today announced that the companies have
            entered into a definitive agreement under which Exact Sciences will combine
 8          with Genomic Health for $72.00 per share in a cash and stock transaction
 9          valued at $2.8 billion. The transaction, which has been unanimously
            approved by the Boards of Directors of both companies, is expected to be
10          completed by the end of 2019.
11          Together, Exact Sciences and Genomic Health will create a leading global
12          cancer diagnostics company. The combined company will offer two of the
            strongest and fastest growing brands in cancer diagnostics, Cologuard and
13          Oncotype DX, providing a robust platform for continued growth. With this
            enhanced platform, including a commercial presence in more than 90
14          countries, the combined company expects to continue to increase adoption of
15          current tests, and to bring new innovative cancer diagnostics to patients
            throughout the world.
16
            On a pro forma basis, the combined company expects to generate revenue of
17
            approximately $1.6 billion and gross profit of approximately $1.2 billion in
18          2020. Additionally, the combination is expected to generate annualized cost
            synergies of approximately $25 million within the third full year following
19          close, primarily through reducing public company costs and purchasing
            optimization.
20
21                                               ***

22          Transaction Terms
23
            Under the terms of the agreement, for each share of Genomic Health
24          common stock they own, Genomic Health stockholders will receive $27.50 in
            cash and $44.50 in shares of Exact Sciences stock, subject to a 10% collar
25          centered on Exact Sciences’ volume-weighted average price for the 45
26          trading days ended July 26, 2019.

27          Based on the parties’ closing stock prices as of July 26, 2019, the last trading
            day prior to today's announcement, the total per-share consideration
28          represents a premium of approximately 19% to Genomic Health's volume-


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                -4-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 6 of 16



 1           weighted average price (“VWAP”) for the last 30 trading days. Upon closing,
             Exact Sciences shareholders are expected to own approximately 91% of the
 2
             combined company, and Genomic Health stockholders are expected to own
 3           approximately 9%.

 4           Transaction Approvals
 5
             The transaction is subject to customary closing conditions and regulatory
 6           approvals, including the approval of stockholders of Genomic Health. Felix
             and Julian Baker and certain funds advised by entities with whom they are
 7           affiliated, which collectively own approximately 25.3% of the outstanding
 8           shares of Genomic Health common stock, have entered into agreements to
             vote in favor of the transaction.
 9
             Advisors
10
11           Centerview Partners and XMS Capital Partners are serving as financial
             advisors to Exact Sciences and Skadden, Arps, Slate, Meagher & Flom LLP
12           is serving as legal advisor. Goldman Sachs & Co. LLC is serving as financial
             advisor to Genomic Health and Sullivan & Cromwell LLP and Pillsbury
13           Winthrop Shaw Pittman LLP are serving as legal advisors.
14   The Materially Misleading and Incomplete Solicitation Statement
15          23.      On August 30, 2019, Defendants caused the Registration Statement to be filed with
16   the SEC in connection with the Proposed Transaction. The Registration Statement solicits the
17   Company’s shareholders to vote in favor of the Proposed Transaction. Defendants were obligated to
18   carefully review the Registration Statement before it was filed with the SEC and disseminated to the
19   Company’s shareholders to ensure that it did not contain any material misrepresentations or
20   omissions. However, the Registration Statement misrepresents and/or omits material information that
21   is necessary for the Company’s shareholders to make an informed decision concerning whether to
22   vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange
23   Act.
24   Financial Forecasts
25          24.      The Registration Statement discloses tables for Genomic Health Stand-Alone
26   Forecasts and Exact Sciences Pro Forma Combined Forecasts (the “Projections”). However, the
27   Registration Statement fails to provide material information concerning these Projections, which were
28   developed by the Company’s management and relied upon by the Board in recommending that the


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -5-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 7 of 16



 1   shareholders vote in favor of the Proposed Transaction. Registration Statement at 71-72. These
 2   financial forecasts were also relied upon by the Company’s financial advisor, Goldman Sachs, in
 3   rendering its fairness opinion.
 4          25.      With respect to the Projections, the Registration Statement fails to provide: (i) the
 5   value of certain line items used to calculate EBIT and EBITDA, both of which are non-GAAP
 6   measures; (ii) a reconciliation to its most comparable GAAP measures, in direct violation of
 7   Regulation G and consequently Section 14(a); and (iii) stock-based compensation.
 8          26.      The SEC has indicated that if the most directly comparable GAAP measure is not
 9   accessible on a forward-looking basis, the company must disclose that fact, provide any reconciling
10   information that is available without unreasonable effort, identify any unavailable information and
11   disclose the probable significance of that information. A company is permitted to provide the
12   projected non-GAAP measure, omit the quantitative reconciliation and qualitatively explain the types
13   of gains, losses, revenues or expenses that would need to be added to or subtracted from the non-
14   GAAP measure to arrive at the most directly comparable GAAP measure, without attempting to
15   quantify all those items.
16          27.      When a company discloses non-GAAP financial measures in a registration statement
17   that were relied on by a board of directors to recommend that shareholders exercise their corporate
18   suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates, also
19   disclose all forecasts and information necessary to make the non-GAAP measures not misleading, and
20   must provide a reconciliation (by schedule or other clearly understandable method) of the differences
21   between the non-GAAP financial measure disclosed or released with the most comparable financial
22   measure or measures calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100.
23          28.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial
24   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has stated
25   that the frequent use by publicly traded companies of unique company-specific, non-GAAP financial
26   measures (as Genomic included in the Registration Statement here), implicates the centerpiece of the
27   SEC’s disclosures regime:
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -6-
         Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 8 of 16



 1           In too many cases, the non-GAAP information, which is meant to supplement the
             GAAP information, has become the key message to investors, crowding out and
 2
             effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
 3           Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and I,
             along with other members of the staff, have spoken out frequently about our concerns
 4           to raise the awareness of boards, management and investors. And last month, the
 5           staff issued guidance addressing a number of troublesome practices which can make
             non-GAAP disclosures misleading: the lack of equal or greater prominence for
 6           GAAP measures; exclusion of normal, recurring cash operating expenses;
             individually tailored non-GAAP revenues; lack of consistency; cherrypicking; and
 7           the use of cash per share data. I strongly urge companies to carefully consider this
 8           guidance and revisit their approach to non-GAAP disclosures. I also urge again, as I
             did last December, that appropriate controls be considered and that audit committees
 9           carefully oversee their company’s use of non-GAAP measures and disclosures.1
10          29.      The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can be

11   inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2 Indeed,

12   the SEC’s Division of Corporation Finance released a new and updated Compliance and Disclosure

13   Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the extremely narrow

14   and limited circumstances, known as the business combination exemption, where Regulation G would

15   not apply.3

16          30.      More importantly, the C&DI clarifies when the business combination exemption does

17   not apply:

18
19   1
             Mary Jo White, Keynote Address, International Corporate Governance Network Annual
20   Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
     GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
21   speech.html (last visited July 3, 2019) (emphasis added).
22   2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
     Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE AND FINANCIAL
23
     REGULATION (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
24   measures-the-secs-evolving-views/ (last visited Mar. 7, 2019); Gretchen Morgenson, Fantasy Math Is
     Helping Companies Spin Losses Into Profits, N.Y. TIMES, Apr. 22, 2016,
25   http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-
     profits.html?_r=0 (last visited Mar. 7, 2019).
26
     3
             Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
27   2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited Mar. 7,
28   2019). To be sure, there are other situations where Regulation G would not apply but are not
     applicable here.

                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -7-
           Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 9 of 16



 1             There is an exemption from Regulation G and Item 10(e) of Regulation S-K for non-
               GAAP financial measures disclosed in communications subject to Securities Act
 2
               Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended to
 3             apply to communications subject to Exchange Act Rule 14d-9(a)(2). This exemption
               does not extend beyond such communications. Consequently, if the same non-GAAP
 4             financial measure that was included in a communication filed under one of those
 5             rules is also disclosed in a Securities Act registration statement, Registration
               Statement statement, or tender offer statement, this exemption from Regulation G
 6             and Item 10(e) of Regulation S-K would not be available for that non-GAAP
               financial measure.
 7   Id.
 8             31.    Thus, the C&DI makes clear that the so-called “business combination” exemption
 9   from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the extent
10   that a third-party, such as a financial advisor, has utilized projected non-GAAP financial measures to
11   render a report or opinion to the Board. To the extent the Board also examined and relied on internal
12   financial forecasts to recommend a transaction, Regulation G applies.
13              32.   Thus, to bring the Registration Statement into compliance with Regulation G as well
14   as cure the materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the
15   omitted information, Defendants must provide a reconciliation table of the non-GAAP measures to
16   the most comparable GAAP measures.
17   Financial Analyses
18              33.   With respect to Goldman Sachs’s Illustrative Present Value of Future Share Price
19   Analysis—Genomic Health Standalone, which is an “illustrative analysis of the implied present value
20   of the future price per share of Genomic common stock,” Goldman Sachs calculated “the
21   management forecasts of revenue for fiscal years 2020 to 2022 by an illustrative range of enterprise
22   value to forward revenue multiples of 3.5x to 5.5x to determine implied per share future equity values
23   of Genomic common stock estimates for each of the fiscal years 2019 to 2021.” Registration
24   Statement at 65. The Registration Statement fails to disclose: (i) Goldman Sachs’s basis for applying
25   enterprise value to forward revenue multiples of 3.5x to 5.5x; (ii) the underlying inputs used to derive
26   the illustrative discount rate of 9.4%; (iii) the range of illustrative terminal values for Genomic; (iv)
27   the basis for applying perpetuity growth rates ranging from 2.0% to 4.0%; and (v) the number of fully
28   diluted outstanding shares of Genomic common stock.


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                          -8-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 10 of 16



 1            34.    With respect to Goldman Sachs’s Illustrative Pro Forma Present Value of Future
 2   Share Price Analysis—Value to Genomic Health Stockholders, which is an “illustrative analysis . . .
 3   of the implied present value of the merger consideration per share of Genomic Health common stock
 4   based on a theoretical future value per share of the common stock of the pro forma combined
 5   company (including synergies),” Goldman Sachs calculated the “illustrative implied future equity
 6   values per share of the pro forma combined company as of December 31 for each of the fiscal years
 7   2019 to 2021, by applying enterprise value to forward revenue multiples of 9.0x to 14.0x to forward
 8   year pro forma revenue for the pro forma combined company (including synergies).” Registration
 9   Statement at 65-66. The Registration Statement fails to disclose: (i) Goldman’s basis for applying
10   enterprise value to forward revenue multiples of 9.0x to 14.0x; (ii) the underlying inputs used to
11   derive the discount rate ranging from 8.5% to 9.5%; (iii) the basis for applying perpetuity growth
12   rates ranging from 3.0% to 5.0%; (iv) the range of illustrative terminal values for the pro forma
13   company; and (v) the number of outstanding shares of the pro forma combined company following
14   the merger.
15            35.    With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis—
16   Genomic Health Standalone, the Registration Statement fails to disclose: (i) the basis for Goldman
17   Sachs’s selection of the discount rate ranging from 9.0% to 10.0%; (ii) the basis for Goldman Sachs’s
18   selection of the range of perpetual growth rates ranging from 2% to 4.0%; and (iii) the total
19   outstanding fully-diluted shares of Company common stock as of June 30, 2019, as provided by the
20   Company management.
21            36.    With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis—Pro
22   Forma Value Per Share to Genomic Health Stockholders, the Registration Statement fails to disclose:
23   (i) the basis for Goldman Sachs’s selection of the discount rate ranging from 8.5% to 9.5%; (ii) the
24   basis for Goldman Sachs’s selection of the range of perpetual growth rates ranging from 3.0% to
25   5.0%; and (iii) the total outstanding fully-diluted shares of Company common stock as of June 30,
26   2019, as provided by the Company management.
27            37.    With respect to Goldman Sachs’s Selected Transaction Analysis and Premia Analysis,
28   the Registration Statement fails to disclose the specific premiums for each of the target companies


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -9-
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 11 of 16



 1   analyzed by Goldman Sachs. Also, the Registration Statement fails to explain why Goldman Sachs
 2   selected a period of ten years.
 3             38.   In sum, the Registration Statement independently violates both: (i) Regulation G,
 4   which requires a presentation and reconciliation of any non-GAAP financial measure to their most
 5   directly comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information
 6   renders certain statements, discussed above, materially incomplete and misleading.             As the
 7   Registration Statement independently contravenes the SEC rules and regulations, Defendants violated
 8   Section 14(a) and Section 20(a) of the Exchange Act by filing the Registration Statement to garner
 9   votes in support of the Proposed Transaction from Genomic shareholders.
10             39.   Absent disclosure of the foregoing material information prior to the special
11   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
12   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus
13   threatened with irreparable harm, warranting the injunctive relief sought herein.
14
                                     FIRST CAUSE OF ACTION
15
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
16                         and 17 C.F.R. § 244.100 Promulgated Thereunder)

17             40.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

18   herein.

19             41.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

20   the mails or by any means or instrumentality of interstate commerce or of any facility of a national

21   securities exchange or otherwise, in contravention of such rules and regulations as the Commission

22   may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

23   solicit or to permit the use of his name to solicit any Registration Statement or consent or

24   authorization in respect of any security (other than an exempted security) registered pursuant to

25   section 78l of this title.” 15 U.S.C. § 78n(a)(1).

26             42.   As set forth above, the Registration Statement omits information required by SEC

27   Regulation G, 17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G

28   among other things, requires an issuer that chooses to disclose a non-GAAP measure to provide a


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 10 -
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 12 of 16



 1   presentation of the “most directly comparable” GAAP measure, and a reconciliation “by schedule or
 2   other clearly understandable method” of the non-GAAP measure to the “most directly comparable”
 3   GAAP measure. 17 C.F.R. § 244.100(a).
 4             43.   The failure to reconcile the numerous non-GAAP financial measures included in the
 5   Registration Statement violates Regulation G and constitutes a violation of Section 14(a).
 6                                 SECOND CAUSE OF ACTION
 7             (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                               and Rule 14a-9 Promulgated Thereunder)
 8
               44.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
 9
     herein.
10
               45.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
11
     statements that contain “any statement which, at the time and in the light of the circumstances under
12
     which it is made, is false or misleading with respect to any material fact, or which omits to state any
13
     material fact necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §
14
     240.14a-9.
15
               46.   Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]
16
     public a non-GAAP financial measure that, taken together with the information accompanying that
17
     measure . . . contains an untrue statement of a material fact or omits to state a material fact necessary
18
     in order to make the presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R.
19
     § 244.100(b).
20
               47.   Defendants have issued the Registration Statement with the intention of soliciting
21
     shareholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized
22
     the dissemination of the Registration Statement, which fails to provide critical information regarding,
23
     amongst other things, the financial forecasts for the Company.
24
               48.   In so doing, Defendants made untrue statements of fact and/or omitted material facts
25
     necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue
26
     of their roles as officers and/or directors, were aware of the omitted information but failed to disclose
27
     such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,
28
     as they had reasonable grounds to believe material facts existed that were misstated or omitted from

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         - 11 -
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 13 of 16



 1   the Registration Statement, but nonetheless failed to obtain and disclose such information to
 2   shareholders although they could have done so without extraordinary effort.
 3            49.    The Individual Defendants knew or were negligent in not knowing that the
 4   Registration Statement is materially misleading and omits material facts that are necessary to render it
 5   not misleading. The Individual Defendants undoubtedly reviewed and relied upon the omitted
 6   information identified above in connection with their decision to approve and recommend the
 7   Proposed Transaction.
 8            50.    The Individual Defendants knew or were negligent in not knowing that the material
 9   information identified above has been omitted from the Registration Statement, rendering the sections
10   of the Registration Statement identified above to be materially incomplete and misleading.
11            51.    The Individual Defendants were, at the very least, negligent in preparing and
12   reviewing the Registration Statement. The preparation of a registration statement by corporate
13   insiders containing materially false or misleading statements or omitting a material fact constitutes
14   negligence. The Individual Defendants were negligent in choosing to omit material information from
15   the Registration Statement or failing to notice the material omissions in the Registration Statement
16   upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the
17   Individual Defendants were intricately involved in the process leading up to the signing of the Merger
18   Agreement and the preparation of the Company’s financial forecasts.
19            52.    Genomic is also deemed negligent as a result of the Individual Defendants’
20   negligence in preparing and reviewing the Registration Statement.
21            53.    The misrepresentations and omissions in the Registration Statement are material to
22   Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and
23   omissions are not corrected prior to the vote on the Proposed Transaction.
24            54.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
25   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
26   Defendants’ actions threaten to inflict.
27                                     THIRD CAUSE OF ACTION
                                  (Against the Individual Defendants for
28                            Violations of Section 20(a) of the Exchange Act)


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        - 12 -
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 14 of 16



 1             55.     Plaintiff incorporates each and every allegation set forth above as if fully set forth
 2   herein.
 3             56.     The Individual Defendants acted as controlling persons of Genomic within the
 4   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as
 5   officers and/or directors of Genomic, and participation in and/or awareness of the Company’s
 6   operations and/or intimate knowledge of the incomplete and misleading statements contained in the
 7   Registration Statement filed with the SEC, they had the power to influence and control and did
 8   influence and control, directly or indirectly, the decision making of the Company, including the
 9   content and dissemination of the various statements that Plaintiff contends are materially incomplete
10   and misleading.
11             57.     Each of the Individual Defendants was provided with or had unlimited access to
12   copies of the Registration Statement and other statements alleged by Plaintiff to be misleading prior
13   to and/or shortly after these statements were issued and had the ability to prevent the issuance of the
14   statements or cause the statements to be corrected.
15             58.     In particular, each of the Individual Defendants had direct and supervisory
16   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had the
17   power to control or influence the particular transactions giving rise to the Exchange Act violations
18   alleged herein, and exercised the same. The Registration Statement at issue contains the unanimous
19   recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
20   were thus directly involved in preparing the Registration Statement.
21             59.     In addition, as the Registration Statement sets forth at length, and as described herein,
22   the Individual Defendants were involved in negotiating, reviewing, and approving the Merger
23   Agreement. The Registration Statement purports to describe the various issues and information that
24   the Individual Defendants reviewed and considered. The Individual Defendants participated in
25   drafting and/or gave their input on the content of those descriptions.
26             60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
27   the Exchange Act.
28             61.     As set forth above, the Individual Defendants had the ability to exercise control over


                                COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                              AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                           - 13 -
       Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 15 of 16



 1   and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their acts
 2   and omissions as alleged herein. By virtue of their positions as controlling persons, these Defendants
 3   are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
 4   Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
 5             62.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
 6   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
 7   Defendants’ actions threaten to inflict.
 8                                         RELIEF REQUESTED
 9             WHEREFORE, Plaintiff demands judgment against Defendants as follows:
10             A.    Preliminarily and permanently enjoining Defendants and their counsel, agents,
11   employees and all persons acting under, in concert with, or for them, from proceeding with,
12   consummating, or closing the Proposed Transaction, unless and until the Company discloses the
13   material information discussed above which has been omitted from the Registration Statement;
14             B.    In the event that the proposed transaction is consummated, rescinding it and setting it
15   aside, or awarding rescissory damages;
16             C.    Awarding compensatory damages against Defendants, individually and severally, in
17   an amount to be determined at trial, together with pre-judgment and post-judgment interest at the
18   maximum rate allowable by law, arising from the Proposed Transaction;
19             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
20   allowances for fees and expenses of Plaintiff’s counsel and experts; and
21             E.    Granting Plaintiff such other and further relief as the Court may deem just and
22   proper.
23                                     DEMAND FOR JURY TRIAL
24             Plaintiff hereby demands a trial by jury.
25   DATED: September 4, 2019                              WOLF HALDENSTEIN ADLER
                                                            FREEMAN & HERZ LLP
26
27                                                         By: /s/ Rachele R. Byrd
                                                           RACHELE R. BYRD
28                                                         MARISA C. LIVESAY


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 14 -
      Case 3:19-cv-05556-KAW Document 1 Filed 09/04/19 Page 16 of 16



 1                                            BRITTANY N. DEJONG
                                              750 B Street, Suite 1820
 2                                            San Diego, CA 92101
                                              Telephone: (619) 239-4599
 3                                            Facsimile: (619) 234-4599
                                              byrd@whafh.com
 4                                            livesay@whafh.com
 5                                            dejong@whafh.com

 6                                            Of Counsel:
 7                                            WOLF HALDENSTEIN ADLER
                                               FREEMAN & HERZ LLP
 8
                                              GLORIA KUI MELWANI
 9                                            270 Madison Avenue
                                              New York, NY 10016
10                                            Telephone: (212) 545-4600
                                              Facsimile: (212) 686-0114
11
                                              Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
     806015
24
25
26
27
28


                       COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                     AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                          - 15 -
